Exhibit 10.61
TRIDENT MICROSYSTEMS, INC.
RELATIVE TOTAL STOCKHOLDER RETURN
PERFORMANCE SHARE AGREEMENT
(For US Participant)
     Trident Microsystems, Inc. has granted to the Participant named in the
Notice of Grant of Relative Total Stockholder Return Performance Shares (the
“Grant Notice”) to which this Relative Total Stockholder Return Performance
Share Agreement (the “Agreement”) is attached an Award consisting of Performance
Shares subject to the terms and conditions set forth in the Grant Notice and
this Agreement. The Award has been granted pursuant to and shall in all respects
be subject to the terms conditions of the Trident Microsystems, Inc. 2010 Equity
Incentive Plan (the “Plan”), as amended to the Date of Grant, the provisions of
which are incorporated herein by reference. By signing the Grant Notice, the
Participant: (a) acknowledges receipt of and represents that the Participant has
read and is familiar with the Grant Notice, this Agreement, the Plan and a
prospectus for the Plan prepared in connection with the registration with the
Securities and Exchange Commission of the shares issuable pursuant to the Award
(the “Plan Prospectus”), (b) accepts the Award subject to all of the terms and
conditions of the Grant Notice, this Agreement and the Plan and (c) agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions arising under the Grant Notice, this Agreement or
the Plan.
     1. Definitions and Construction.
          1.1 Definitions. Unless otherwise defined herein, capitalized terms
shall have the meanings assigned to such terms in the Grant Notice or the Plan.
               (a) “Average Per Share Closing Price” means the average of the
daily closing prices per share of Stock of the Company or a Comparator Security
as reported on the national or regional securities exchange or quotation system
constituting the primary market for such security for all trading days falling
within the applicable 60 calendar day period described in Section 1.1(e). The
Average Per Share Closing Price shall be computed separately for the Stock and
each Comparator Security, and shall be adjusted in each case to reflect an
assumed reinvestment, as of the of applicable ex-dividend date, of all cash
dividends and other cash distributions (excluding cash distributions resulting
from share repurchases or redemptions by the issuer of such security) paid to
stockholders, as applicable, during the Performance Period. The method of
adjustment of the Average Per Share Closing Price to reflect the assumed
reinvestment of cash dividends and other cash distributions to stockholders is
illustrated in Appendix A to this Agreement.
               (b) “Comparator Security” means the common stock of each issuer
included in the Philadelphia Semiconductor Sector Total Return Index (NASDAQ
OMX: XSOX) as of the last day of the Performance Period. For clarity, if the
security of an issuer is included in such index at the beginning of the
Performance Period but not at the end of the Performance Period, such security
shall not be treated as a Comparator Security.

 



--------------------------------------------------------------------------------



 



               (c) “Company Percentile Rank” means the percentile rank of the
Company’s Total Stockholder Return compared to an array consisting of the Total
Stockholder Returns of the Company and each Comparator Security. For this
purpose, percentile rank shall be computed to four decimal places using the
Microsoft Excel “PercentRank” function.
               (d) “Performance Shares” mean the Performance Shares originally
granted pursuant to the Award and the Dividend Equivalent Rights credited
pursuant to the Award, as both shall be adjusted from time to time pursuant to
Section 10.
               (e) “Total Stockholder Return” means, with respect to the Stock
of the Company or a Comparator Security, the percentage point increase or
decrease, computed to four decimal places, in (i) the Average Per Share Closing
Price for the 60-day period ending on the last day of the Performance Period
over (ii) the Average Per Share Closing Price for the 60-day period beginning on
the first day of the Performance Period.
          1.2 Construction. Captions and titles contained herein are for
convenience only and shall not affect the meaning or interpretation of any
provision of this Agreement. Except when otherwise indicated by the context, the
singular shall include the plural and the plural shall include the singular. Use
of the term “or” is not intended to be exclusive, unless the context clearly
requires otherwise.
     2. Administration.
          All questions of interpretation concerning the Grant Notice, this
Agreement, the Plan or any other form of agreement or other document employed by
the Company in the administration of the Plan or the Award shall be determined
by the Committee. All such determinations by the Committee shall be final,
binding and conclusive upon all persons having an interest in the Award, unless
fraudulent or made in bad faith. Any and all actions, decisions and
determinations taken or made by the Committee in the exercise of its discretion
pursuant to the Plan or the Award or other agreement thereunder (other than
determining questions of interpretation pursuant to the preceding sentence)
shall be final, binding and conclusive upon all persons having an interest in
the Award. Any Officer shall have the authority to act on behalf of the Company
with respect to any matter, right, obligation, or election which is the
responsibility of or which is allocated to the Company herein, provided the
Officer has apparent authority with respect to such matter, right, obligation,
or election. If the Participant is a Covered Employee (as defined by the Plan),
compensation realized by the Participant pursuant to the Award is intended to
constitute qualified performance-based compensation within the meaning of
Section 162(m) of the Code and the regulations thereunder, and the provisions of
this Agreement shall be construed and administered in a manner consistent with
this intent.
          3. The Award.
               3.1 Grant of Performance Shares. On the Date of Grant, the
Participant shall acquire, subject to the provisions of this Agreement, a right
to receive a number of Performance Shares which shall not exceed the Maximum
Number of Performance Shares set forth in the Grant Notice, subject to
adjustment as provided in Section 10. The number of Performance Shares, if any,
ultimately earned by the Participant, shall be that number of Earned

2



--------------------------------------------------------------------------------



 



Performance Shares, if any, which become Vested Performance Shares. Each
Performance Share represents a right to receive on a date determined in
accordance with the Grant Notice and this Agreement one (1) share of Stock.
          3.2 No Monetary Payment Required. The Participant is not required to
make any monetary payment (other than applicable tax withholding, if any) as a
condition to receiving the Performance Shares or shares of Stock issued upon
settlement of the Performance Shares, the consideration for which shall be past
services actually rendered or future services to be rendered to a Participating
Company or for its benefit. Notwithstanding the foregoing, if required by
applicable law, the Participant shall furnish consideration in the form of cash
or past services rendered to a Participating Company or for its benefit having a
value not less than the par value of the shares of Stock issued upon settlement
of the Performance Shares.
     4. Certification of the Committee.
          4.1 Level of Performance Measures Attained. As soon as practicable
following completion of the Performance Period, and in any event prior to the
Vesting Date set forth in the Grant Notice, the Committee shall certify in
writing the level of attainment of the Performance Measure during the
Performance Period and the resulting number of Performance Shares which shall
become Earned Performance Shares. The Company shall promptly notify the
Participant of the determination by the Committee.
          4.2 Adjustment to Performance Measure. The Committee shall make an
appropriate and proportionate adjustment to the Performance Measure or any of
its components in the event of a change in capital structure described in
Section 10. Each such adjustment, if any, shall be made solely for the purpose
of providing a consistent basis from period to period for the calculation of the
Performance Measure in order to prevent the dilution or enlargement of the
Participant’s rights with respect to the Award.
     5. Vesting of Performance Shares.
          5.1 In General. Except as provided by Section 5.2 or Section 9, Earned
Performance Shares shall become Vested Performance Shares as provided in the
Grant Notice. For purposes of determining the number of Vested Performance
Shares following an Ownership Change Event, credited Service shall include all
Service with any corporation which is a Participating Company at the time the
Service is rendered, whether or not such corporation is a Participating Company
both before and after the Ownership Change Event.
          5.2 Effect of Leave of Absence. Unless otherwise required by law, in
the event that the Participant has taken in excess of thirty (30) days in unpaid
leaves of absence during the Performance Period, the number of Performance
Shares determined to be Earned Performance Shares, if any, shall be prorated on
the basis of the number of days of the Participant’s Service during the
Performance Period during which the Participant was not on an unpaid leave of
absence.

3



--------------------------------------------------------------------------------



 



     6. Company Reacquisition Right.
          6.1 Grant of Company Reacquisition Right. Except to the extent
otherwise provided by the Superseding Agreement, if any, in the event that the
Participant’s Service terminates for any reason or no reason, with or without
cause, the Participant shall forfeit and the Company shall automatically
reacquire all Performance Shares which are not, as of the time of such
termination, Vested Performance Shares (“Unvested Performance Shares”), and the
Participant shall not be entitled to any payment therefor (the “Company
Reacquisition Right”).
          6.2 Ownership Change Event, Dividends, Distributions and Adjustments.
Upon the occurrence of an Ownership Change Event, a dividend or distribution to
the stockholders of the Company paid in shares of Stock or other property, or
any other adjustment upon a change in the capital structure of the Company as
described in Section 10, any and all new, substituted or additional securities
or other property (other than regular, periodic cash dividends paid on Stock
pursuant to the Company’s dividend policy) to which the Participant is entitled
by reason of the Participant’s ownership of Unvested Performance Shares shall be
immediately subject to the Company Reacquisition Right and included in the terms
“Performance Shares” and “Unvested Performance Shares” for all purposes of the
Company Reacquisition Right with the same force and effect as the Unvested
Performance Shares immediately prior to the Ownership Change Event, dividend,
distribution or adjustment, as the case may be. For purposes of determining the
number of Vested Performance Shares following an Ownership Change Event,
dividend, distribution or adjustment, credited Service shall include all Service
with any corporation which is a Participating Company at the time the Service is
rendered, whether or not such corporation is a Participating Company both before
and after any such event.
     7. Settlement of the Award.
          7.1 Issuance of Shares of Stock. Subject to the provisions of
Section 7.3 below, the Company shall issue to the Participant on the Settlement
Date with respect to each Vested Performance Share to be settled on such date
one (1) share of Stock. Shares of Stock issued in settlement of Performance
Shares shall not be subject to any restriction on transfer other than any such
restriction as may be required pursuant to Section 7.3, Section 8 or the
Company’s Trading Compliance Policy.
          7.2 Beneficial Ownership of Shares; Certificate Registration. The
Participant hereby authorizes the Company, in its sole discretion, to deposit
any or all shares acquired by the Participant pursuant to the settlement of the
Award with the Company’s transfer agent, including any successor transfer agent,
to be held in book entry form, or to deposit such shares for the benefit of the
Participant with any broker with which the Participant has an account
relationship of which the Company has notice. Except as provided by the
foregoing, a certificate for the shares acquired by the Participant shall be
registered in the name of the Participant, or, if applicable, in the names of
the heirs of the Participant.
          7.3 Restrictions on Grant of the Award and Issuance of Shares. The
grant of the Award and issuance of shares of Stock upon settlement of the Award
shall be subject to compliance with all applicable requirements of federal,
state or foreign law with respect to such

4



--------------------------------------------------------------------------------



 



securities. No shares of Stock may be issued hereunder if the issuance of such
shares would constitute a violation of any applicable federal, state or foreign
securities laws or other law or regulations or the requirements of any stock
exchange or market system upon which the Stock may then be listed. The inability
of the Company to obtain from any regulatory body having jurisdiction the
authority, if any, deemed by the Company’s legal counsel to be necessary to the
lawful issuance of any shares subject to the Award shall relieve the Company of
any liability in respect of the failure to issue such shares as to which such
requisite authority shall not have been obtained. As a condition to the
settlement of the Award, the Company may require the Participant to satisfy any
qualifications that may be necessary or appropriate, to evidence compliance with
any applicable law or regulation and to make any representation or warranty with
respect thereto as may be requested by the Company.
          7.4 Fractional Shares. The Company shall not be required to issue
fractional shares upon the settlement of the Award.
     8. Tax Withholding.
          8.1 In General. At the time the Grant Notice is executed, or at any
time thereafter as requested by a Participating Company, the Participant hereby
authorizes withholding from payroll and any other amounts payable to the
Participant, and otherwise agrees to make adequate provision for, any sums
required to satisfy the federal, state, local and foreign tax (including any
social insurance) withholding obligations of the Participating Company, if any,
which arise in connection with the Award, the vesting of Performance Shares or
the issuance of shares of Stock in settlement thereof. The Company shall have no
obligation to deliver shares of Stock until the tax withholding obligations of
the Participating Company have been satisfied by the Participant.
          8.2 Assignment of Sale Proceeds. Subject to compliance with applicable
law and the Company’s Trading Compliance Policy, if permitted by the Company,
the Participant may satisfy the Participating Company’s tax withholding
obligations in accordance with procedures established by the Company providing
for delivery by the Participant to the Company or a broker approved by the
Company of properly executed instructions, in a form approved by the Company,
providing for the assignment to the Company of the proceeds of a sale with
respect to some or all of the shares being acquired upon settlement of
Performance Shares.
          8.3 Withholding in Shares. The Company shall have the right, but not
the obligation, to require the Participant to satisfy all or any portion of a
Participating Company’s tax withholding obligations by deducting from the shares
of Stock otherwise deliverable to the Participant in settlement of the Award a
number of whole shares having a fair market value, as determined by the Company
as of the date on which the tax withholding obligations arise, not in excess of
the amount of such tax withholding obligations determined by the applicable
minimum statutory withholding rates.
     9. Effect of Change in Control.
          In the event of the consummation of a Change in Control prior to the
Vesting Date set forth in the Grant Notice, the number of Earned Performance
Shares and Vested

5



--------------------------------------------------------------------------------



 



Performance Shares shall be determined as follows, provided that the
Participant’s Service has not terminated prior to the date of the Change in
Control:
          9.1 Change in Control Prior to End of Performance Period. If the date
of consummation of a Change in Control occurs prior to the last day of the
Performance Period, then the Target Number of Performance Shares shall be deemed
Earned Performance Shares and shall vest in full immediately prior to the
consummation of the Change in Control and, except to the extent that the
Committee determines to cash out the Award in accordance with Section 13.1(c) of
the Plan, shall be settled in accordance with Section 7 immediately prior to the
consummation of the Change in Control.
          9.2 Change in Control After End of Performance Period But Prior to
Vesting Date. If the date of consummation of a Change in Control occurs on or
after the last day of the Performance Period but prior to the Vesting Date, the
number of Earned Performance Shares, if any, determined for the Performance
Period shall vest in full immediately prior to the consummation of the Change in
Control and, except to the extent that the Committee determines to cash out the
Award in accordance with Section 13.1(c) of the Plan, shall be settled in
accordance with Section 7 immediately prior to the consummation of the Change in
Control.
     10. Adjustments for Changes in Capital Structure.
          Subject to any required action by the stockholders of the Company and
the requirements of Section 409A of the Code to the extent applicable, in the
event of any change in the Stock effected without receipt of consideration by
the Company, whether through merger, consolidation, reorganization,
reincorporation, recapitalization, reclassification, stock dividend, stock
split, reverse stock split, split-up, split-off, spin-off, combination of
shares, exchange of shares, or similar change in the capital structure of the
Company, or in the event of payment of a dividend or distribution to the
stockholders of the Company in a form other than Stock (other than regular,
periodic cash dividends paid on Stock pursuant to the Company’s dividend policy)
that has a material effect on the Fair Market Value of shares of Stock,
appropriate and proportionate adjustments shall be made in the number of
Performance Shares subject to the Award and/or the number and kind of shares or
other property to be issued in settlement of the Award, in order to prevent
dilution or enlargement of the Participant’s rights under the Award. For
purposes of the foregoing, conversion of any convertible securities of the
Company shall not be treated as “effected without receipt of consideration by
the Company.” Any and all new, substituted or additional securities or other
property (other than regular, periodic cash dividends paid on Stock pursuant to
the Company’s dividend policy) to which Participant is entitled by reason of
ownership of Performance Shares acquired pursuant to this Award will be
immediately subject to the provisions of this Award on the same basis as all
Performance Shares originally acquired hereunder. Any fractional Performance
Share or share of Stock resulting from an adjustment pursuant to this Section
shall be rounded down to the nearest whole number. Such adjustments shall be
determined by the Committee, and its determination shall be final, binding and
conclusive.

6



--------------------------------------------------------------------------------



 



     11. Rights as a Stockholder, Director, Employee or Consultant.
          The Participant shall have no rights as a stockholder with respect to
any shares of Stock which may be issued in settlement of this Award until the
date of the issuance of such shares (as evidenced by the appropriate entry on
the books of the Company or of a duly authorized transfer agent of the Company).
No adjustment shall be made for dividends, distributions or other rights for
which the record date is prior to the date the shares of Stock are issued,
except as provided in Section 10. If the Participant is an Employee, the
Participant understands and acknowledges that, except as otherwise provided in a
separate, written employment agreement between a Participating Company and the
Participant, the Participant’s employment is “at will” and is for no specified
term. Nothing in this Agreement shall confer upon the Participant any right to
continue in the Service of a Participating Company or interfere in any way with
any right of the Participating Company Group to terminate the Participant’s
Service at any time.
     12. Legends.
          The Company may at any time place legends referencing any applicable
federal, state or foreign securities law restrictions on all certificates
representing shares of stock issued pursuant to this Agreement. The Participant
shall, at the request of the Company, promptly present to the Company any and
all certificates representing shares acquired pursuant to this Award in the
possession of the Participant in order to carry out the provisions of this
Section.
     13. Compliance with Section 409A.
          It is intended that any election, payment or benefit which is made or
provided pursuant to or in connection with this Award that may result in
Section 409A Deferred Compensation shall comply in all respects with the
applicable requirements of Section 409A (including applicable regulations or
other administrative guidance thereunder, as determined by the Committee in good
faith) to avoid the unfavorable tax consequences provided therein for
non-compliance. In connection with effecting such compliance with Section 409A,
the following shall apply:
          13.1 Separation from Service; Required Delay in Payment to Specified
Employee. Notwithstanding anything set forth herein to the contrary, no amount
payable pursuant to this Agreement on account of the Participant’s termination
of Service which constitutes a “deferral of compensation” within the meaning of
the Treasury Regulations issued pursuant to Section 409A of the Code (the
“Section 409A Regulations”) shall be paid unless and until the Participant has
incurred a “separation from service” within the meaning of the Section 409A
Regulations. Furthermore, to the extent that the Participant is a “specified
employee” within the meaning of the Section 409A Regulations as of the date of
the Participant’s separation from service, no amount that constitutes a deferral
of compensation which is payable on account of the Participant’s separation from
service shall paid to the Participant before the date (the “Delayed Payment
Date”) which is first day of the seventh month after the date of the
Participant’s separation from service or, if earlier, the date of the
Participant’s death following such separation from service. All such amounts
that would, but for

7



--------------------------------------------------------------------------------



 



this Section, become payable prior to the Delayed Payment Date will be
accumulated and paid on the Delayed Payment Date.
          13.2 Other Delays in Payment. Neither the Participant nor the Company
shall take any action to accelerate or delay the payment of any benefits under
this Agreement in any manner which would not be in compliance with the
Section 409A Regulations.
          13.3 Amendments to Comply with Section 409A; Indemnification.
Notwithstanding any other provision of this Agreement to the contrary, the
Company is authorized to amend this Agreement, to void or amend any election
made by the Participant under this Agreement and/or to delay the payment of any
monies and/or provision of any benefits in such manner as may be determined by
the Company, in its discretion, to be necessary or appropriate to comply with
the Section 409A Regulations without prior notice to or consent of the
Participant. The Participant hereby releases and holds harmless the Company, its
directors, officers and stockholders from any and all claims that may arise from
or relate to any tax liability, penalties, interest, costs, fees or other
liability incurred by the Participant in connection with the Award, including as
a result of the application of Section 409A.
          13.4 Advice of Independent Tax Advisor. The Company has not obtained a
tax ruling or other confirmation from the Internal Revenue Service with regard
to the application of Section 409A to the Award, and the Company does not
represent or warrant that this Agreement will avoid adverse tax consequences to
the Participant, including as a result of the application of Section 409A to the
Award. The Participant hereby acknowledges that he or she has been advised to
seek the advice of his or her own independent tax advisor prior to entering into
this Agreement and is not relying upon any representations of the Company or any
of its agents as to the effect of or the advisability of entering into this
Agreement.
     14. Miscellaneous Provisions.
          14.1 Termination or Amendment. The Committee may terminate or amend
the Plan or this Agreement at any time; provided, however, that except as
provided in Section 9 in connection with a Change in Control, no such
termination or amendment may adversely affect the Participant’s rights under
this Agreement without the consent of the Participant unless such termination or
amendment is necessary to comply with applicable law or government regulation,
including, but not limited to, Section 409A. No amendment or addition to this
Agreement shall be effective unless in writing.
          14.2 Nontransferability of the Award. Prior to the issuance of shares
of Stock on the applicable Settlement Date, neither this Award nor any
Performance Shares subject to this Award shall be subject in any manner to
anticipation, alienation, sale, exchange, transfer, assignment, pledge,
encumbrance, or garnishment by creditors of the Participant or the Participant’s
beneficiary, except transfer by will or by the laws of descent and distribution.
All rights with respect to the Award shall be exercisable during the
Participant’s lifetime only by the Participant or the Participant’s guardian or
legal representative.
          14.3 Unfunded Obligation. The Participant shall have the status of a
general unsecured creditor of the Company. Any amounts payable to the
Participant pursuant to the

8



--------------------------------------------------------------------------------



 



Award shall be an unfunded and unsecured obligation for all purposes, including,
without limitation, Title I of the Employee Retirement Income Security Act of
1974. The Company shall not be required to segregate any monies from its general
funds, or to create any trusts, or establish any special accounts with respect
to such obligations. The Company shall retain at all times beneficial ownership
of any investments, including trust investments, which the Company may make to
fulfill its payment obligations hereunder. Any investments or the creation or
maintenance of any trust or any Participant account shall not create or
constitute a trust or fiduciary relationship between the Plan Administrator or
the Company and the Participant, or otherwise create any vested or beneficial
interest in the Participant or the Participant’s creditors in any assets of the
Company. The Participant shall have no claim against the Company for any changes
in the value of any assets which may be invested or reinvested by the Company
with respect to the Award.
          14.4 Further Instruments. The parties hereto agree to execute such
further instruments and to take such further action as may reasonably be
necessary to carry out the intent of this Agreement.
          14.5 Binding Effect. This Agreement shall inure to the benefit of the
successors and assigns of the Company and, subject to the restrictions on
transfer set forth herein, be binding upon the Participant and the Participant’s
heirs, executors, administrators, successors and assigns.
          14.6 Delivery of Documents and Notices. Any document relating to
participation in the Plan or any notice required or permitted hereunder shall be
given in writing and shall be deemed effectively given (except to the extent
that this Agreement provides for effectiveness only upon actual receipt of such
notice) upon personal delivery, electronic delivery at the e-mail address, if
any, provided for the Participant by a Participating Company, or upon deposit in
the U.S. Post Office or foreign postal service, by registered or certified mail,
or with a nationally recognized overnight courier service, with postage and fees
prepaid, addressed to the other party at the address of such party set forth in
the Grant Notice or at such other address as such party may designate in writing
from time to time to the other party.
               (a) Description of Electronic Delivery. The Plan documents, which
may include but do not necessarily include: the Plan, the Grant Notice, this
Agreement, the Plan Prospectus, and any reports of the Company provided
generally to the Company’s stockholders, may be delivered to the Participant
electronically. In addition, if permitted by the Company, the Participant may
deliver electronically the Grant Notice to the Company or to such third party
involved in administering the Plan as the Company may designate from time to
time. Such means of electronic delivery may include but do not necessarily
include the delivery of a link to a Company intranet or the Internet site of a
third party involved in administering the Plan, the delivery of the document via
e-mail or such other means of electronic delivery specified by the Company.
               (b) Consent to Electronic Delivery. The Participant acknowledges
that the Participant has read Section 14.6(a) of this Agreement and consents to
the electronic delivery of the Plan documents and, if permitted by the Company,
the delivery of the Grant Notice, as described in Section 14.6(a). The
Participant acknowledges that he or she may receive

9



--------------------------------------------------------------------------------



 



from the Company a paper copy of any documents delivered electronically at no
cost to the Participant by contacting the Company by telephone or in writing.
The Participant further acknowledges that the Participant will be provided with
a paper copy of any documents if the attempted electronic delivery of such
documents fails. Similarly, the Participant understands that the Participant
must provide the Company or any designated third party administrator with a
paper copy of any documents if the attempted electronic delivery of such
documents fails. The Participant may revoke his or her consent to the electronic
delivery of documents described in Section 14.6(a) or may change the electronic
mail address to which such documents are to be delivered (if Participant has
provided an electronic mail address) at any time by notifying the Company of
such revoked consent or revised e-mail address by telephone, postal service or
electronic mail. Finally, the Participant understands that he or she is not
required to consent to electronic delivery of documents described in
Section 14.6(a).
          14.7 Integrated Agreement. The Grant Notice, this Agreement and the
Plan, together with the Superseding Agreement, if any, shall constitute the
entire understanding and agreement of the Participant and the Participating
Company Group with respect to the subject matter contained herein or therein and
supersede any prior agreements, understandings, restrictions, representations,
or warranties among the Participant and the Participating Company Group with
respect to such subject matter. To the extent contemplated herein or therein,
the provisions of the Grant Notice, this Agreement and the Plan shall survive
any settlement of the Award and shall remain in full force and effect.
          14.8 Applicable Law. This Agreement shall be governed by the laws of
the State of California as such laws are applied to agreements between
California residents entered into and to be performed entirely within the State
of California.
          14.9 Counterparts. The Grant Notice may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

10



--------------------------------------------------------------------------------



 



APPENDIX A
ILLUSTRATION OF ADJUSTMENT TO AVERAGE PER SHARE CLOSING PRICE
TO REFLECT ASSUMED REINVESTMENT OF CASH DIVIDENDS AND DISTRIBUTIONS

1.   Assumptions:

  •   For the purposes of this illustration only, the averaging periods for
determination of the Average Per Share Closing Price are assumed to be the
10-day periods beginning on the first day of the Performance Period and ending
on the last day of the Performance Period.     •   The Company declares and pays
a quarterly cash dividend of $0.05 per share throughout all periods relevant to
this illustration, with ex-dividend dates occurring each year on or about
March 28, June 28, September 28 and December 28.     •   On the ex-dividend
date, the dividend paid is reinvested to purchase an additional fractional
share.     •   The Performance Period begins on January 1, 2XX1 and ends on
December 31, 2XX3.

2.   Calculate Average Per Share Closing Price at the beginning of the
Performance Period.

    No ex-dividend date occurs during the 10-day averaging period at the
beginning of the Performance Period. Therefore, Average Per Share Closing Price
for the seven trading days during the 10-day period beginning 01/01/2XX1 is
determined as follows:

                                                                             
Total                       Shares     Accumulated     Accumulated   Trading Day
  Closing Price     Dividend Paid     Purchased     Shares     Value  
1/2/2XX1
  $ 6.94                       1.0000     $ 6.94  
1/3/2XX1
  $ 6.78                       1.0000     $ 6.78  
1/4/2XX1
  $ 6.53                       1.0000     $ 6.53  
1/5/2XX1
  $ 6.31                       1.0000     $ 6.31  
1/6/2XX1
  $ 6.38                       1.0000     $ 6.38  
1/9/2XX1
  $ 6.42                       1.0000     $ 6.42  
1/10/2XX1
  $ 6.08                       1.0000     $ 6.08   Average Per Share Closing
Price
  $ 6.49  

3.   Calculate Accumulated Shares During the Performance Period.       On each
ex-dividend date during the Performance Period, assume that the dividend of
$0.05 paid on one share is reinvested, and the fractional share is added to the
1.0000 accumulated shares determined during the initial averaging period.

                                                              Accumulated  
Ex-Dividend Date   Closing Price     Dividend Paid     Shares Purchased    
Shares  
03/28/2XX1
  $ 5.37     $ 0.05       .0093       1.0093  
06/28/2XX1
  $ 4.18     $ 0.05       .0120       1.0213  
09/28/2XX1
  $ 4.58     $ 0.05       .0109       1.0322  
12/28/2XX1
  $ 7.43     $ 0.05       .0067       1.0389  
03/28/2XX2
  $ 7.81     $ 0.05       .0064       1.0453  
06/28/2XX2
  $ 6.22     $ 0.05       .0080       1.0533  
09/30/2XX2
  $ 3.18     $ 0.05       .0157       1.0690  
12/30/2XX2
  $ 3.35     $ 0.05       .0149       1.0839  
03/28/2XX3
  $ 3.70     $ 0.05       .0135       1.0974  
06/30/2XX3
  $ 8.97     $ 0.05       .0056       1.1030  
09/29/2XX3
  $ 13.15     $ 0.05       .0038       1.1068  
12/29/2XX3
  $ 16.79     $ 0.05       .0030       1.1098  

11



--------------------------------------------------------------------------------



 



4.   Calculate Average Per Share Closing Price at the end of the Performance
Period.       On the ex-dividend date occurring on December 29, 2XX3, assume
that the dividend of $0.05 paid on one share is reinvested, and the fractional
share is added to the 1.1068 accumulated shares determined through the last
ex-dividend date prior to the final averaging period. Compute an adjusted
Average Per Share Closing Price for the seven trading days during the 10-day
period ending 12/31/2XX3.

                                                                             
Total                       Shares     Accumulated     Accumulated   Trading Day
  Closing Price     Dividend Paid     Purchased     Shares     Value  
12/22/2XX3
  $ 15.21                       1.1068     $ 16.83  
12/23/2XX3
  $ 16.06                       1.1068     $ 17.78  
12/24/2XX3
  $ 16.26                       1.1068     $ 18.00  
12/226/2XX3
  $ 16.34                       1.1068     $ 18.09  
12/29/2XX3
  $ 16.79     $ 0.05       .0030       1.1098     $ 18.63  
12/30/2XX3
  $ 17.48                       1.1098     $ 19.40  
12/31/2XX3
  $ 17.42                       1.1098     $ 19.33   Average Per Share Closing
Price with Dividends Reinvested
  $ 18.29  

12



--------------------------------------------------------------------------------



 



TRIDENT MICROSYSTEMS, INC.
NOTICE OF GRANT OF RELATIVE TOTAL STOCKHOLDER RETURN PERFORMANCE SHARES
(For US Participant)
The Participant has been granted an award of Relative Total Stockholder Return
Performance Shares (the “Award”) pursuant to the Trident Microsystems, Inc. 2010
Equity Incentive Plan (the “Plan”), each of which represents the right to
receive on the applicable Settlement Date one (1) share of Stock of Trident
Microsystems, Inc., as follows:

     
Participant:
                                                 Employee ID:
                    
 
   
Date of Grant:
  April 27, 2011
 
   
Target Number of Performance Shares:
                                          , subject to adjustment as provided by
the Performance Share Agreement.
 
   
Maximum Number of Performance Shares:
                                           (200% of Target Number of Performance
Shares), subject to adjustment as provided by the Performance Share Agreement.
 
   
Performance Period:
  The period beginning April 1, 2011 and ending March 31, 2014.
 
   
Performance Measure:
  The Company Percentile Rank for the Performance Period.
 
   
Company Percentile
Rank:
  The percentile rank of the Company’s Total Stockholder Return compared to an
array consisting of the Total Stockholder Returns of the Company and each
Comparator Security.
 
   
Relative Return Factor:
  The applicable Relative Return Factor for the Performance Period is a
percentage equal to (Company Percentile Rank x X) — Y, computed to four decimal
places and subject to a maximum percentage of 200%.
X and Y shall be determined as follows:

                      Company Percentile Rank     X     Y   <40th percentile    
0       0 % 40th to 50th percentile     5       150 % 50th to 100th percentile  
  4       100 %

              Based on the above:
 
       
 
      (i) for every full percentage point that the Company Percentile Rank
increases between the 40th percentile and the 50th percentile, the Relative
Return Factor increases by 5 percentage points; and
 
       
 
      (ii) for every full percentage point that the Company Percentile Rank
increases between the 50th and 75th percentile, the Relative Return Factor
increases by 4 percentage points; subject to a maximum Relative Return Factor of
200%.
 
        Earned Performance
Shares:   Except as provided by the Performance Share Agreement, the number of
Earned Performance Shares, if any (not to exceed the Maximum Number of
Performance Shares), shall equal the product (rounded down to the nearest whole
number) of (i) the Target Number of Performance Shares and (ii) the Relative
Return Factor for the Performance Period, as illustrated by Appendix A.
 
        Vesting Date:   April 27, 2014, except as otherwise provided by the
Performance Share Agreement.
 
        Vested Performance
Shares:   Provided that the Participant’s Service has not terminated prior to
the Vesting Date (except as otherwise provided by the Performance Share
Agreement), the Earned

 



--------------------------------------------------------------------------------



 



              Performance Shares, if any, shall become Vested Performance Shares
on the Vesting Date.
 
        Settlement Date:   For each Earned Performance Share, except as
otherwise provided by the Performance Share Agreement, the date on which such
Earned Performance Share becomes a Vested Performance Share.
 
        Superseding Agreement:   SELECT: [None] or [Trident Microsystems, Inc.
Executive Retention and Severance Plan, as amended from time to time]

By their signatures below or by electronic acceptance or authentication in a
form authorized by the Company, the Company and the Participant agree that the
Award is governed by this Grant Notice, the Relative Total Stockholder Return
Performance Share Agreement and by the provisions of the Plan, both of which are
made a part of this document. The Participant acknowledges that copies of the
Plan, Relative Total Stockholder Return Performance Share Agreement and the
prospectus for the Plan are available on the Company’s internal web site or by
accessing the Trident Microsystems, Inc. employee stock plans page on the
E*TRADE web site and may be viewed and printed by the Participant for attachment
to the Participant’s copy of this Grant Notice. The Participant represents that
the Participant has read and is familiar with the provisions of the Plan and the
Total Stockholder Return Performance Share Agreement, and hereby accepts the
Award subject to all of their terms and conditions.

          TRIDENT MICROSYSTEMS, INC.   PARTICIPANT
 
       
By:
       
 
       
 
  David L. Teichmann   Signature
 
  Executive VP, General Counsel & Corporate    
 
       
 
  Secretary    
 
       
 
      Date Address: 1170 Kifer Road    
 
       
 
       Sunnyvale, California 94086   Address
 
       

     
ATTACHMENTS:
  Appendix A — Illustration of Relative Return Factor and Resulting Number of
Earned Performance Shares
 
   
 
  Appendix B — Illustration of Computation of Earned Performance Shares
 
   
 
  2010 Equity Incentive Plan, as amended to the Date of Grant
 
   
 
  Relative Total Stockholder Return Performance Share Agreement (for U.S.
Participant)
 
   
 
  Plan Prospectus

2



--------------------------------------------------------------------------------



 



APPENDIX A
ILLUSTRATION OF RELATIVE RETURN FACTOR AND RESULTING NUMBER OF EARNED UNITS

                                              Earned Performance                
    Shares             Relative Return   (Per 1,000 Target     Company
Percentile Rank   Factor   Performance Shares)
Maximum
    75% - 100 %     200.0000 %     2,000  
 
    70 %     180.0000 %     1,800  
 
    65 %     160.0000 %     1,600  
 
    60 %     140.0000 %     1,400  
 
    55 %     120.0000 %     1,200  
 
    54 %     116.0000 %     1,160  
 
    53 %     112.0000 %     1,120  
 
    52 %     108.0000 %     1,080  
 
    51 %     104.0000 %     1,040  
 
                       
Target
    50 %     100.0000 %     1,000  
 
                       
 
    49 %     95.0000 %     950  
 
    48 %     90.0000 %     900  
 
    47 %     85.0000 %     850  
 
    46 %     80.0000 %     800  
 
    45 %     75.0000 %     750  
 
                       
Threshold
    40 %     50.0000 %     500  
 
    0% - <40 %     0.00 %     0  

 



--------------------------------------------------------------------------------



 



APPENDIX B
ILLUSTRATION OF CALCULATION OF EARNED PERFORMANCE SHARES
PER 1,000 TARGET PERFORMANCE SHARES
Assumes Company Total Stockholder Return results in a hypothetical Percentile
Rank of 67.0000%

                 
Assumptions:
               
 
               
TRID:
               
Average Per Share Closing Price (beginning 60 day period)
          $ 6.49  
Average Per Share Closing Price (ending 60 day period)
          $ 18.29  
 
               
Computations:
               
 
               
Company Total Stockholder Return
    (($18.29 / $6.49) - 1) x 100       181.8182 %
 
               
Percentile Rank of 181.8182%
            67.0000%(hypothetical)
 
               
Relative Return Factor
    (67.0000% x 4) - 100 %     168.0000 %
 
               
Earned Performance Shares
    1,000 x 168.0000 %     1,680  

 